UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-6534



HUGO TENAUD,

                                                Petitioner - Appellant,

             versus


D. SCOTT DODRILL, Warden, LSCI Butner,
Butner, NC,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-49-BO)


Submitted:    October 18, 2002               Decided:   October 31, 2002


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hugo Tenaud, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hugo Tenaud appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (2000) petition, construing the petition as

a 28 U.S.C. § 2255 (2000) motion, and dismissing it as successive.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      See Tenaud v. Dodrill, No. CA-02-49-BO

(E.D.N.C. Jan. 29, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2